NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

HARRY LEE BUTLER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4825
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.


PER CURIAM.

              Affirmed. See Adaway v. State, 902 So. 2d 746 (Fla. 2005); Lightbourne

v. State, 438 So. 2d 380 (Fla. 1983); Phillips v. State, 807 So. 2d 713 (Fla. 2d DCA

2002); Gonzalez v. State, 50 So. 3d 633 (Fla. 1st DCA 2010).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.